               Case 20-10166-JTD            Doc 411   Filed 03/12/20    Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

LUCKY’S MARKET PARENT COMPANY,                        Case No. 20-10166 (JTD)
LLC, et al.,1
              Debtors.                                (Jointly Administered)

                                                      Re: D.I. 224

SNYDER CONSTRUCTION, INC. d/b/a SNYDER GENERAL CONSTRUCTION, INC.’S
          AMENDED NOTICE OF FILING AND PERFECTION OF
    CONSTRUCTION LIENS PURSUANT TO 11 U.S.C. §§ 362(b)(3) and 546(b)

         Snyder Construction, Inc. d/b/a Snyder General Construction, Inc. (“Snyder”), a creditor

of the above-captioned debtor, amends its previously filed notice of perfection of construction

lien, and respectfully states as follows:

         1.     At various times prior to the Petition Date, Snyder and the Debtor directly

contracted with each other whereby Snyder performed certain work, and provided certain labor

and materials to construct stores for the Debtor.

         2.     On February 20, 2020, Snyder filed its Notice of Filing and Perfection of

Construction Lien Pursuant to 11 U.S.C. §§ 362(b)(3) and 546(b) [Dkt. No. 224] (“Initial Lien



   1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are Lucky’s Market Parent Company, LLC (2055), Lucky’s Farmers
Market Holding Company, LLC (5480), Lucky’s Market Operating Company, LLC (7064), LFM
Stores LLC (3114), Lucky’s Farmers Market, LP (0828), Lucky’s Farmers Market Resource
Center, LLC (7711), Lucky’s Market Holding Company 2, LLC (0607), Lucky’s Market GP 2,
LLC (9335), Lucky’s Market 2, LP (8384), Lucky’s Market of Longmont, LLC (9789), Lucky’s
Farmers Market of Billings, LLC (8088), Lucky’s Farmers Market of Columbus, LLC (3379),
Lucky’s Farmers Market of Rock Hill, LLC (3386), FLM Jackson, LLC (8300), Lucky’s Farmers
Market of Ann Arbor, LLC (4067), Lucky’s Market of Gainesville, LLC (7877), Lucky’s Market
of Bloomington, LLC (3944), Lucky’s Market of Plantation, LLC (4356), Lucky’s Market of
Savannah, GA, LLC (1097), Lucky’s Market of Traverse City, LLC, (2033), Lucky’s Market of
Naples, FL, LLC (8700), and Sinoc, Inc. (0723).

11580551/1
              Case 20-10166-JTD         Doc 411     Filed 03/12/20     Page 2 of 4




Notice”), providing notice of the perfection of the Snyder Liens and Snyder’s intention to continue

the perfection of the Snyder Liens.

         3.    Subsequent to the filing of Snyder’s Initial Lien Notice, a typographical error was

discovered relative to the Lucky’s Market # 53 in Lee County (Fort Myers). Specifically, it was

discovered that the prior recorded Store 53 Original Claim of Lien and Amended Store 53 Lien

both contained typographical errors. In the Original Claim of Lien and Amended Store 53 Lien,

(i) the amount due and unpaid was designated as $87,698.48 rather than $870,698.48 (the correct

amount), and (ii) the total value of the labor, services and materials was designated as

$2,344,926.63, but it should have been $2,146,011.03 (the correct value). Therefore, a Second

Amended Claim of Lien (the “Second Amended Store 53 Lien”) was recorded which listed the

amount due and unpaid as $870,698.48; however, it was subsequently determined that the correct

amount due and unpaid is $870,716.48 (the correct amount). Therefore, a Third Amended Claim

of Lien (the “Third Amended Store 53 Lien”) was recorded. A true and correct time-stamped copy

of the Second Amended Store 53 Lien and Third Amended Store 53 Lien is attached as Exhibit

A.

         4.    Also subsequent to the filing of Snyder’s Initial Lien Notice, typographical errors

were also discovered relative to the Lucky’s Market # 62 in Pinellas County (Clearwater).

Specifically, the original Claim of Lien and the Amended Claim of Lien both inadvertently (i)

listed the total value of the labor, services and materials provided as $2,671,386.50, rather than

$2,006,772.00 (the correct amount), and (ii) the acknowledgements inadvertently listed the Notary

Public’s name and title rather than the name and title of the signatory. A true and correct time-


                                           -2-


11580551/1
               Case 20-10166-JTD         Doc 411      Filed 03/12/20      Page 3 of 4




stamped copy of the Second Amended Store 62 Lien is attached as Exhibit B.

         5.    Finally, subsequent to the filing of Snyder’s Initial Lien Notice, typographical

errors were discovered relative to the Lucky’s Market # 66 in Hillsborough County (Brandon).

Specifically, the Original Claim of Lien and the Amended Claim of Lien both inadvertently (i)

listed the total value of the labor, services and materials previously provided as $1,539,914.00,

rather than $522,851.00 (the correct amount), (ii) listed the amount due and unpaid as $313,017.00

rather than $313,070.00 (the correct amount), and (iii) the acknowledgements inadvertently listed

the Notary Public’s name and title rather than the name and title of the signatory. A true and correct

time-stamped copy of the Second Amended Store 66 Lien is attached as Exhibit C.

         6.    Snyder does not waive its right to seek adequate protection for its interest in the

 properties, nor does Snyder waive any rights as a secured, administrative or unsecured creditor

 under the Bankruptcy Code, including, but not limited to, rights to assert administrative expenses

 under 503(b)(9) or otherwise.

         7.    Snyder also seeks to preserve its right to all interest at the appropriate rate, as well

as other costs and expenses, including attorneys’ fees that may be awarded by the Court.




                           [Remainder of page intentionally left blank.]




                                            -3-


11580551/1
                Case 20-10166-JTD     Doc 411    Filed 03/12/20      Page 4 of 4




         WHEREFORE, Snyder provides this Notice pursuant to 11 U.S.C. §546(b) perfecting the

Snyder Liens.




Dated: March 12, 2020                      Respectfully submitted,

                                           MORRIS JAMES LLP

                                           /s/ Carl N. Kunz, III
                                           Carl N. Kunz, III (#3201)
                                           500 Delaware Avenue, Suite 1500
                                           P.O. Box 2306
                                           Wilmington, DE 19899-2306
                                           Telephone: (302) 888-6811
                                           Facsimile: (302) 571-1750
                                           Email: ckunz@morrisjames.com

                                           and

                                           Julie Beth Teicher, Esq.
                                           Earle I. Erman, Esq.
                                           David E. Hart, Esq.
                                           Maddin, Hauser, Roth & Heller, P.C.
                                           28400 Northwestern Highway, Second Floor
                                           Southfield, MI 48034-1839
                                           Telephone: (248) 354-4030
                                           Facsimile: (248) 354-1422
                                           jteicher@maddinhauser.com
                                           eerman@maddinhauser.com
                                           dhart@maddinhauser.com

                                           Counsel for Snyder Construction, Inc. d/b/a
                                           Snyder General Construction, Inc.




                                         -4-


11580551/1
